DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
This Office action is responsive to an amendment filed October 25, 2021. Claims 1-11, 13-27 & 29-34 are pending. Claims 12 & 28 has been canceled. Claims 1, 14 & 29-30 have been amended. New claim 34 has been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-27 & 29-34 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.
Claim(s) 1 recite(s), at least in part the following step(s): “calculate a radius, representing how close the vector representation of the locomotion signal and the breathing signal have to be to be counted as a point for cross-recurrence quantification analysis (cRQA);” “generate cRQA data, by comparing the vector representation of the breathing signal to the vector representation of the locomotion signal, based on the calculated radius;” “calculate at least one cRQA parameter based on the cRQA dataset,” “generate an estimate of chronic obstructive pulmonary disease (COPD) severity in the patient according to the cRQA parameter.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind) and/or mathematically but for the recitation of generic computer components (i.e. circuitry including one or more processing devices). In other words, absent the recitation of the “circuitry including one or more processing devices,” nothing “generat[ing]” steps involve the user mathematically “generat[ing] a cross-recurrence quantification analysis (cRQA) parameter,” “comparing between the breathing data to the locomotion data,” and “generat[ing] an estimate of chronic obstructive pulmonary disease (COPD) severity in the patient by comparing the cRQA parameter to a reference value” “calculat[ing] a radius, representing how close the vector representation of the locomotion signal and the breathing signal have to be to be counted as a point for cross-recurrence quantification analysis (cRQA);” “generat[ing] cRQA data, by comparing the vector representation of the breathing signal to the vector representation of the locomotion signal, based on the calculated radius;” and “calculat[ing] at least one cRQA parameter based on the cRQA dataset” through a mathematical processes, and/or the user manually through pen and paper, mentally, and/or visually “generat[ing] an estimate of chronic obstructive pulmonary disease (COPD) severity in the patient according to the cRQA parameter.”  In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “a breathing sensor; a locomotion sensor; circuitry, including one or more processing devices, to communicate with the breathing sensor and the locomotion sensor to: receive, from the breathing sensor, a breathing signal representative of breathing activity of a patient over a time interval, receive, from the locomotion sensor, a locomotion signal representative of locomotive activity of the patient over the time interval, determine whether the received breathing and locomotion signals have adequate characteristics for use in generating a COPD severity estimate, if the received breathing and/or locomotion signals are determined as inadequate, then produce an instruction notification to the patient regarding the patient's breathing pace, if the received breathing and locomotion signals are determined as adequate, then: use a false-nearest-neighbor algorithm to determine an embedding dimension of a vector representation of the locomotion signal and the breathing signal, use an average mutual information algorithm to determine a time delay, representing a spacing between samples of the locomotion signal and breathing signal, to produce the vector representation of the locomotion signal and the breathing signal” and “generate a notification based on the COPD severity estimate, and send the notification to a computing device of the patient and/or a computing device of a care provider.” Neither the arrangement of the additional elements, nor the additional elements 
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC) (see also par 0149, 0151, 0159 & 0167 of the instant publication describing, inter alia, the Bioharness 3 from Zephyr Technology Corp., Annapolis, MD (par 0149) and Matlab from Matworks, Inc., Concord, MA (par 0159) and par 0089-0105 of US 2008/0162088 and col. 15, lines 43-67 and col. 17, lines 4-13 of US 6,159,147; see at least figs. 1-2 of US 5,730,144 Katz et al.; see par 0212 of US 2010/0244818 and par 0115 of US 2015/0096026; at least fig. 5 of US 2007/0239220). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1 do(es) not amount to significantly more than the abstract idea itself.
In regards to claims 2-11, 13 & 31-33, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
In regards to claim(s) 34, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
Claim(s) 14 recite(s), at least in part the following step(s): “generate a cross-recurrence quantification analysis (cRQA) parameter between the breathing data and the locomotion data, wherein generation of the cRQA parameter includes identification of a diagonal line in a cross-recurrence data set between the breathing data and the locomotion data, and the diagonal line includes multiple diagonal points occurring within an interval of 100 milliseconds” and “generate an estimate of COPD severity in the patient by comparing the cRQA parameter and a reference value,” “wherein the cRQA parameter between the breathing data and the locomotion data includes a percent determinism,” “wherein an increased percent determinism is associated with an estimate of greater severity of COPD,” “wherein the cRQA parameter between the breathing data and the locomotion data includes a mean diagonal line length,” “wherein an increased mean diagonal line length is associated with an estimate of greater severity of COPD,” “wherein the cRQA parameter between the breathing data and the locomotion data includes an entropy,” “wherein an increased entropy is associated with an estimate of greater severity of COPD,” “wherein the cRQA parameter between the breathing data and the locomotion data includes a percent recurrence,” “wherein a decreased percent recurrence is associated with an estimate of greater severity of COPD,” “wherein the reference value is a value of the cRQA parameter from a reference population,” “wherein the reference value is a previously obtained value of the cRQA parameter from the patient,” “wherein the estimate of COPD severity in the patient is an indication that the patient's COPD has increased in severity from a previous time,” “wherein the estimate of COPD severity in the patient is an indication that the patient's COPD is elevated with respect to a reference population.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind) and/or mathematically but for the recitation of generic computer components. In other words, absent the recitation of one or more computer readable media having instructions thereon that…cause the patient monitoring apparatus, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) and/or through mathematical processes. For example, absent the limitation(s) “one or more computer readable media having instructions thereon that…cause the patient monitoring apparatus to…generate…” in the step(s), the “generat[ing]” step(s) involve the user mathematically “generat[ing] a cross-recurrence quantification analysis (cRQA) parameter between the breathing data and the locomotion data, wherein generation of the cRQA parameter includes identification of a diagonal line in a cross-recurrence data set between the breathing data and the locomotion data, and the diagonal line includes multiple diagonal points occurring within an interval of 100 milliseconds” through mathematical processes, and/or the user manually through pen and paper, mentally and/or visually “generat[ing] an estimate of COPD severity in the patient by comparing the cRQA parameter between the breathing data and the locomotion data and a reference value.” In view of the foregoing, claim(s) 14 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “receive breathing data and locomotion data to a fourth circuitry, wherein the breathing data is representative of breathing activity of the patient over a time interval, and the locomotion data is representative of locomotive activity of the patient over the time interval,” “determine whether the received breathing and locomotion signals have adequate characteristics for use in generating a COPD severity estimate; APPLICANT(S): Nicholas StergiouSERIAL NO.:15/327,339FILED:January 18, 2017Page 6if the received breathing and/or locomotion signals are determined as inadequate, then produce an instruction notification to the patient regarding the patient's breathing pace, if the received breathing and locomotion signals are determined as adequate, then,” “generate a notification of the COPD severity estimate; and send the notification to a computing device pertaining to at least one of the patient and a care provider,” and “wherein the display of the estimate of COPD severity in the patient includes an indicator of an activity level of the patient.” Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and conventional. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC) (see also par 0149, 0151, 0159 & 0167 of the instant publication describing, inter alia, the Bioharness 3 from Zephyr Technology Corp., Annapolis, MD (par 0149) and Matlab from Matworks, Inc., Concord, MA (par 0159) and par 0089-0105 of US 2008/0162088 and col. 15, lines 43-67 and col. 17, lines 4-13 of US 6,159,147; see at least figs. 1-2 of US 5,730,144 Katz et al.; see par 0212 of US 2010/0244818 and par 0115 of US 2015/0096026; at least fig. 5 of US 2007/0239220). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 14 do(es) not amount to significantly more than the abstract idea itself.
In regards to claims 15-26, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
In regards to claim 27, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Claim(s) 29 recite(s), at least in part the following step(s): “means for generating a cross-recurrence quantification analysis (cRQA) parameter between the breathing data and the locomotion data” and “means for generating an estimate of COPD severity in the patient by comparing the cRQA parameter to a reference value.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind) but for the recitation of generic computer components. In other words, absent the recitation of means for generating an estimate of COPD severity, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) and/or mathematically. For example, absent the limitation(s) “means for generating an estimate of COPD severity” in the step(s), the “generating” in the step(s) involves the user mathematically “generating a cross-recurrence quantification analysis (cRQA) parameter between the breathing data and the locomotion data” through mathematical processes and/or the user manually through pen and paper, mentally and/or visually “generating an estimate of COPD severity in the patient by comparing the cRQA parameter to a reference value.” In view of the foregoing, claim(s) 29 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s):  “means for generating breathing data and locomotion data, wherein the breathing data is based on a breathing signal that is representative of breathing activity of a patient over a time interval, the locomotion data is based on a locomotion signal representative of locomotive activity of the patient over the time interval, and the means for generating breathing data and locomotion data include means for resampling the breathing signal or the locomotion signal so that the breathing data and the locomotion data are sampled at consistent times,” “means for determining whether the received breathing and locomotion signals have adequate characteristics for use in generating a chronic obstructive pulmonary disease (COPD) severity estimate, and for producing an instruction notification to the patient regarding the patient's breathing pace if not,” and “means for generating a notification comprising the COPD severity estimate; and means for sending the notification to a computing device of the patient and/or a computing device of a care provider.” Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC) (see also par 0149, 0151, 0159 & 0167 of the instant publication describing, inter alia, the Bioharness 3 from Zephyr Technology Corp., Annapolis, MD (par 0149) and Matlab from Matworks, Inc., Concord, MA (par 0159) and par 0089-0105 of US 2008/0162088 and col. 15, lines 43-67 and col. 17, lines 4-13 of US 6,159,147; see at least figs. 1-2 of US 5,730,144 Katz et al.; see par 0212 of US 2010/0244818 and par 0115 of US 2015/0096026; at least fig. 5 of US 2007/0239220). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 29 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 30 recite(s), at least in part the following step(s): “generating  a cRQA parameter between the breathing data and the locomotion data, wherein generation of the cRQA parameter includes identification of a diagonal line in a cross-recurrence data set between the breathing data and the locomotion data, and the diagonal line includes multiple diagonal points occurring within an interval of 100 milliseconds; generating an estimate of chronic obstructive pulmonary disease (COPD) severity in the patient by the cRQA parameter to a reference value.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind) but for the recitation of generic computer components. In other words, absent the recitation of the patient monitoring apparatus, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind). For example, the “generating” step(s) involve the user mathematically “generating  a cRQA parameter between the breathing data and the locomotion data, wherein generation of the cRQA parameter includes identification of a diagonal line in a cross-recurrence data set between the breathing data and the locomotion data, and the diagonal line includes multiple diagonal points occurring within an interval of 100 milliseconds” through mathematical processes, and/or the user manually through pen and paper, mentally and/or visually “generating an estimate of chronic obstructive pulmonary disease (COPD) severity in the patient by the cRQA parameter to a reference value.” In view of the foregoing, claim(s) 30 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “receiving breathing signal and locomotion signal, wherein the breathing signal is representative of breathing activity of the patient over a time interval, and the locomotion signal is representative of locomotive activity of the patient over the time interval,” “determining whether the received breathing and locomotion signals have adequate characteristics for use in generating a COPD severity estimate, if the received breathing and/or locomotion signals are determined as inadequate, then producing an instruction notification to the patient regarding the patient's breathing pace, if the received breathing and locomotion signals are determined as adequate, then,” “generating breathing data based on the breathing signal, wherein generating breathing data includes applying a first frequency-based filter to the breathing signal; generating locomotion data based on the locomotion signal, wherein generating locomotion data includes applying a second frequency-based filter to the locomotion signal” and “generating a notification of the COPD severity estimate: and sending the notification to a computing device of the patient and/or a computing device of a care provider.” Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC) (see also par 0149, 0151, 0159 & 0167 of the instant publication describing, inter alia, the Bioharness 3 from Zephyr Technology Corp., Annapolis, MD (par 0149) and Matlab from Matworks, Inc., Concord, MA (par 0159) and par 0089-0105 of US 2008/0162088 and col. 15, lines 43-67 and col. 17, lines 4-13 of US 6,159,147; see at least figs. 1-2 of US 5,730,144 Katz et al.; see par 0212 of US 2010/0244818 and par 0115 of US 2015/0096026; at least fig. 5 of US 2007/0239220). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 30 do(es) not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-27 & 29-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
At line 15 of claim 1 and at line 10 of claim 14, the claim requires the limitations “produce an instruction notification to the patient regarding the patient’s breathing pace,” which were not part of the specification as originally filed. Instead, par 0118 of the originally published application describes producing an instruction notification to the patient regarding the patient’s walking pace.
At lines 10-11 of claim 29 and at line 11 of claim 30, the claim requires the limitations “producing an instruction notification to the patient regarding the patient’s breathing pace,” which were not part of the specification as originally filed. Instead, par 0118 of the originally published application describes producing an instruction notification to the patient regarding the patient’s walking pace.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 & 29-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 14 & 16, the term “if” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim; the Office suggests that Applicant amend the claim to recite --when-- instead of “if.”
In regards to claim 14, at lines 9 & 11, the term “if” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim; the Office suggests that Applicant amend the claim to recite --when-- instead of “if.”
In regards to claim 29, at line 11, the term “if” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim; the Office suggests that Applicant amend the claim to recite --when-- instead of “if.”
In regards to claim 30, 
at lines 10 & 12, the term “if” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim; the Office suggests that Applicant amend the claim to recite --when-- instead of “if,”
at line 19, the limitation “cRQA” renders the claim indefinite; for example, since Applicant is his/her own lexicographer, one cannot be certain what the term cRQA stands for in the claim.
Response to Arguments
Applicant's arguments filed October 25, 2021 with respect to the 101 rejections have been fully considered but they are not persuasive. Applicant contends that the instant claims are not mental steps. The Office respectfully traverses. For example, Applicant’s newly claim limitations to ascertaining the existence of adequate data, using a false nearest neighbor algorithm and an average mutual information algorithm pertain to the further recitation of additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra. For example, a false nearest neighbor algorithm and an average mutual information (AMI) algorithm are algorithms that not even described in the instant specification since they are well-known routine and understood in the treatment of chaotic data (see at least figs. 1-2 of US 5,730,144 Katz et al., par 0212 of US 2010/0244818 and par 0115 of US 2015/0096026); and ascertaining the existence of adequate data is equally well-known, routine and understood (at least fig. 5 of US 2007/0239220). Applicant contends that the claim(s) “do(es) not fall under mathematical patent-ineligible concepts as an alleged mathematical formula is not explicitly recited in the claim.” First, the Office notes that the instant claim(s) relies on mathematical calculations as explained supra under the abstract idea. Moreover, MPEP § 2106.04(a)(2) clearly reads as follows:
When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017) (determining that the claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite "the abstract idea of using mathematical equations for determining the relative position of a moving object to a moving reference frame’."). For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim. 
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
	Although the claim(s) need not explicitly recite a mathematical formula in order to recite a mathematical concept, the Office notes that the instant claim(s) explicitly recite mathematical concepts including steps such as “calculat[ing] at least one cRQA parameter.” Therefore, the Office submits that the claim(s) are directed to a mental process and/or a mathematical process without significantly more.
In view of the foregoing, the 101 rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791